DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: voucher extraction section configured to extract a voucher in claims 1, 9, and 14, voucher designation section configured to designate a voucher displayed on the display in claims 2 and 15, commodity designation section configured to designate a commodity to which the voucher is applied on the display in claims 4 and 17, and declaration section configured to declare use of the voucher in claims 6 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “voucher extraction section configured to extract a voucher in claims 1, 9, and 14, voucher designation section configured to designate a voucher displayed on the display in claims 2 and 15, commodity designation section configured to designate a commodity to which the voucher is applied on the display in claims 4 and 17, and declaration section configured to declare use of the voucher in claims 6 and 14” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification states the claimed function of extracting a voucher is performed by “voucher extraction section”, the claimed function of designating a voucher displayed on a display is performed by a “voucher designation section”, the claimed function of designating a commodity to which the voucher is applied on the display is performed by a “commodity designation section”, and the claimed function of declaring use of a voucher is performed by a “declaration section”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. The use of the terms “voucher extraction section”, “voucher designation section”, “commodity designation section”, and “declaration section” are not adequate structures for performing the claimed functions because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the term “extracting” refers to selection of data, “designating” refers to indicating a specific purpose, and “declaring” refers to making known officially, and they can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 6, the limitation “the voucher extraction section is further configured to extract the voucher available to the commodity specified by the commodity specifying information acquired by the commodity specifying information acquisition determination section from vouchers stored in the memory section in association with the commodity specifying information, based on the commodity specifying information acquired by the commodity specifying information acquisition determination section when the use of the voucher is declared
Claims 9 and 14 feature similar language to that of claim 6, and are therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of “extracting”, “designating”, and “declaring”. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):






The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of a sales activity. That is, the claims recite a sales activity of applying a voucher to a transaction as being performed by a “sales data processing apparatus comprising a display, commodity specifying information acquisition determination section, voucher extraction section, display control section, and a settlement section” (Claim 1), and a 
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a “sales data processing apparatus comprising a display, commodity specifying information acquisition determination section, voucher extraction section, display control section, and a settlement section” (Claim 1), and a “POS terminal comprising a display, declaration section, commodity specifying information acquisition determination section, voucher extraction section, display control section, and a settlement section” (Claim 14) to perform the steps. These additional elements are recited at a high level of generality (see at least Para. [0009]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “sales data processing apparatus comprising a display, commodity specifying information acquisition determination section, voucher extraction section, display control section, and a settlement section” to perform the steps amounts to no more than mere instructions to apply the exception 
Claims 2-8 are dependent on claim 1, and include all the limitations of claim 1.  Claims 10-13 are dependent on claim 9, and include all the limitations of claim 9.  Claims 15-20 are dependent on claim 14, and include all the limitations of claim 14.  Therefore, they are also found to be directed to an abstract idea. Claims 2 and 15 recites a “voucher designation section” to designate a voucher. Claims 4 and 17 recite a “commodity designation section” to designate a commodity to which the voucher is applied. Claim 6 recites a “declaration section” to declare use of the voucher.  However, these claims merely serve to further define the judicial exception.  Claim 7 recites the function of “scanning a barcode associated with the commodity”, however this is a well-understood, routine, conventional activity as evidenced by standard POS devices of the last several decades. The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 9,892,419) in view of Rebikov (US 2015/0371255).
Regarding claim 1, Grossman discloses A sales data processing apparatus, comprising:
A display configured to display information (See at least Col. 5, Lines 36-39)
a commodity specifying information acquisition determination section configured to determine whether commodity specifying information for specifying a commodity is acquired.  Grossman discloses goods being scanned for checkout at a POS terminal (see at least Col. 6, Lines 28-30)
a voucher extraction section configured to extract a voucher available to the commodity specified by the commodity specifying information acquired by the commodity specifying information acquisition determination section from vouchers stored in a memory in association with the commodity specifying information, based on the commodity specifying information acquired by the commodity specifying information acquisition determination section.  Grossman discloses a POS receiving stored coupon information based in part on scanned UPCs (see at least Col. 6, Lines 28-55).
A display control section configured to control the display to display an extracted voucher.  
A settlement section configured to perform a settlement processing using one or a plurality of extracted vouchers on the commodity.  Grossman discloses the processing and settlement of coupons by a POS terminal (Col. 23, Lines 10-15).
Regarding claim 2, Grossman does not disclose the sales data processing apparatus according to claim 1, further comprising a voucher designation section configured to designate a voucher displayed on the display, wherein the settlement section performs settlement processing using the voucher designated by the voucher designation section from the vouchers displayed on the display.  Rebikov discloses a cashier approving (i.e. designating) coupons to be redeemed in a current purchase (Para. [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman to utilize the teachings of Rebikov since it may allow for providing the customer with the best reward on their present purchase (Para. [0010]).
Regarding claim 3, Grossman discloses The sales data processing apparatus according to claim 2, wherein the settlement section performs settlement processing including a discount processing, an exchange processing, or a reduction processing on a commodity to which the voucher designated by the voucher designation section is available among vouchers displayed on the display.  Grossman discloses adjusting a customer’s price based on coupon information (Col. 6, Lines 54-57).
Regarding claim 7, Grossman discloses The sales data processing apparatus according to claim 1, wherein the commodity specifying information acquisition determination section determines whether commodity specifying information for specifying the commodity is acquired by scanning a barcode associated with the commodity
Regarding claim 8, Grossman discloses The sales data processing apparatus according to claim 1, wherein the commodity specifying information comprises at least one of a commodity code, a commodity name, and a unit price of the commodity.  Grossman discloses a POS receiving stored coupon information based in part on scanned UPCs (see at least Col. 6, Lines 28-55).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 9,892,419) in view of Rebikov (US 2015/0371255), and in further view of “How to Apply a Discount Idividual Item and to an Order POS” by ResNexus available February 6, 2017, hereinafter referred to as ResNexus1
Regarding claim 4, Grossman and Rebikov do not explicitly disclose The sales data processing apparatus according to claim 3,    
further comprising a commodity designation section configured to designate a commodity to which the voucher is applied on the display, wherein
the display control section controls the display to display commodities to which the voucher designated by the voucher designation section is available
ResNexus provides a demonstration wherein a user of a POS may enter a discount for a particular line item (i.e. commodity) wherein several line items are displayed for selection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of ResNexus since Grossman, Rebikov, and ResNexus are all in the same field of endeavor (i.e. providing of discounts via a POS), and all of the claimed elements were 
Grossman discloses the settlement section performs settlement processing using the voucher associated with the commodity specifying information of the commodity designated by the commodity designation section among commodities displayed on the display.  Grossman discloses the processing and settlement of coupons by a POS terminal (Col. 23, Lines 10-15).
Regarding claim 5, Grossman and Rebikov do not explicitly disclose The sales data processing apparatus according to claim 4, wherein the display control section controls the display to display a number of required vouchers in accordance with a number of commodities designated by the commodity designation section.  ResNexus provides a demonstration wherein a user of a POS may enter a discount for a particular line item (i.e. commodity) wherein each discount for each line item is displayed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of ResNexus since Grossman, Rebikov, and ResNexus are all in the same field of endeavor (i.e. providing of discounts via a POS), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (i.e. providing of a discount for an item) to one of ordinary skill in the art at the time of the invention.

Claims 6, 9-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 9,892,419) in view of Rebikov (US 2015/0371255), and in further view of How to create a discount in your POS by Lightspeed HQ available February 15, 2018, hereinafter referred to as Lightspeed2.
Regarding claim 6, Grossman and Rebikov do not explicitly disclose the sales data processing apparatus according to claim 1, further including a declaration section configured to declare use of the voucher, wherein the voucher extraction section is further configured to extract the voucher available to the commodity specified by the commodity specifying information acquired by the commodity specifying information acquisition determination section from vouchers stored in the memory section in association with the commodity specifying information, based on the commodity specifying information acquired by the commodity specifying information acquisition determination section when the use of the voucher is declared.  In light of the 112 rejection above, Lightspeed teaches the limitation.  Lightspeed provides a demonstration wherein a user of a POS may select an “Apply Discount” button on a display (i.e. declare use of voucher), and a list of available discounts (i.e. extracted vouchers) are displayed for selection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of Lightspeed since Grossman, Rebikov, and Lightspeed are all in the same field of endeavor (i.e. providing of discounts via a POS), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable 
Regarding claim 9, Grossman discloses  method for performing a settlement processing using a voucher by a sales data processing apparatus, comprising:
determining whether commodity specifying information for specifying a commodity is acquired. Grossman discloses goods being scanned for checkout at a POS terminal (see at least Col. 6, Lines 28-30).
Grossman does not explicitly disclose declaring use of the voucher.  Lightspeed provides a demonstration wherein a user of a POS may select an “Apply Discount” button on a display (i.e. declare use of voucher).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of Lightspeed since Grossman, Rebikov, and Lightspeed are all in the same field of endeavor (i.e. providing of discounts via a POS), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (i.e. providing of a discount for an item) to one of ordinary skill in the art at the time of the invention.
Grossman partially discloses extracting a voucher available to the commodity specified by the commodity specifying information acquired from vouchers in association with the commodity specifying information, based on the commodity specifying information acquired when the use of the voucher is declared.  Grossman discloses a POS receiving stored coupon information based in part on scanned UPCs (see at least when the use of the voucher is declared.  Lightspeed teaches a list of available discounts (i.e. extracted vouchers) being displayed after a user presses an “Apply Discount” (i.e. declaring use of voucher) button.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of Lightspeed since Grossman, Rebikov, and Lightspeed are all in the same field of endeavor (i.e. providing of discounts via a POS), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (i.e. providing of a discount for an item) to one of ordinary skill in the art at the time of the invention.
Grossman discloses displaying the extracted voucher.  Grossman discloses a POS terminal that may display electronic coupon offer information to customers (See at least Col. 5, Lines 36-39).  Alternatively, Rebikov teaches a system wherein a selected list of coupons and discounts is sent to a POS terminal where they may be approved or rejected by a cashier (Para. [0022]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman to utilize the teachings of Rebikov since it may allow for providing the customer with the best reward on their present purchase (Para. [0010]). Also alternatively, Lightspeed teaches a list of available discounts (i.e. extracted vouchers) being displayed for selection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grossman and Rebikov to utilize the teachings of Lightspeed since Grossman, Rebikov, and Lightspeed are all in the same field of endeavor (i.e. providing 
Grossman also disclose performing a settlement processing using one or a plurality of extracted vouchers on the commodity.  Grossman discloses the processing and settlement of coupons by a POS terminal (Col. 23, Lines 10-15).
Claim 10 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 11 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 14 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Claim 15 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 16 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 20 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.


Claims 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 9,892,419) in view of Rebikov (US 2015/0371255), and “How to create a discount in your POS” by Lightspeed HQ available February 15, 2018, hereinafter referred to as Lightspeed, and in further view of “How to Apply a Discount Idividual Item and to an Order POS” by ResNexus available February 6, 2017, hereinafter referred to as ResNexus.
Claim 12 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Claim 13 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Claim 17 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Claim 18 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://www.youtube.com/watch?v=iUStFQgo2U0
        2 Available at https://www.youtube.com/watch?v=9qDNUCUlwbo